Citation Nr: 1609183	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  14-29 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been presented to reopen a claim for entitlement to service connection for the cause of the Veteran's death.
 
2. Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Daughter

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1950 to August 1953 and from May 1955 to August 1967, with service in the Republic of Vietnam.  The Veteran died in May 1993.  The Appellant is the Veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied reopening of the Appellant's claim for failure to submit new and material evidence.  The matter is now appropriately before the Philadelphia, Pennsylvania RO.

The Appellant's claim was originally denied in a July 1994 rating decision.  The July 1994 rating decision was not appealed and thus became final.  The Appellant's claim was again denied in November 2001.  This decision was also not appealed and thus became final.

The Appellant testified before the undersigned Acting Veterans Law Judge at a October 2014 Central Office hearing.  A copy of the transcript is associated with the file.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The November 2001 rating decision denying entitlement to service connection for the cause of the Veteran's death is final.
 
2. Evidence received after the November 2001 final decision, with respect to entitlement to service connection for the cause of the Veteran's death, includes evidence that is not cumulative or redundant of the evidence previously of record, addresses unestablished facts necessary to substantiate the claims, and raises the reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2001 rating decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2015).
 
2.  New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Rating decisions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

A final decision cannot be reopened unless new and material evidence is presented. 38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim that has become final before it determines that new and material evidence has been presented, irrespective of what the regional office may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). 

The November 2001 rating decision denied entitlement to service connection for the cause of the Veteran's death because the Appellant failed to submit new and material evidence.  The Appellant's claim had originally been denied in a July 1994 rating decision because the cause of the Veteran's death, squamous cell carcinoma of the head and neck, was not a condition listed for presumptive service connection under the Agent Orange Act of 1991.  Additionally, the condition was not shown within one year of separation from service.

This decision was not appealed by the Veteran and as a result became final. Therefore, an unestablished fact necessary to substantiate this claim is competent evidence that the Veteran's squamous cell carcinoma resulting in cancer of the head and neck was related to his military service.

At the October 2014 Central Office hearing, the Appellant provided lay testimony linking the Veteran's Vietnam service and subsequent exposure to herbicides to his death.  The Appellant indicated that she worked for nearly 30 years as a nursing assistant, and as a result, the Board finds her to have some degree of medical knowledge.  In addition, the Appellant has provided a February 2014 statement from a private physician linking the Veteran's squamous cell carcinoma of the head and neck to his in-service exposure to Agent Orange.  As a result, the Appellant has submitted evidence pertaining to an unestablished fact necessary to substantiate this claim.

The Board finds that new and material evidence has been submitted with respect to the Appellant's service connection claim for the cause of the Veteran's death on appeal.


ORDER

The previously denied claim of entitlement to service connection for the cause of the Veteran's death is reopened on the basis of new and material evidence; to that extent only, the appeal is granted.


REMAND

After considering the evidence of record, the Board finds that a medical opinion is appropriate.  As an initial matter, the record indicates that the Veteran served within the Republic of Vietnam, and as a result his herbicide exposure has been established. 

The Veteran died in May 1993.  His death certificate indicates that the immediate cause of death was cancer of the head and neck.  Medical records indicate that the specific form of cancer was squamous cell carcinoma.  The Appellant asserts that the Veteran's exposure to herbicides during service caused his squamous cell carcinoma.  

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).

Here, the Board recognizes that the Appellant's claim was originally denied because the Veteran's cause of death is not a presumptive condition as delineated under the provisions of 38 C.F.R. § 3.309(e).  However, the Board finds that a medical opinion regarding the potential link between the Veteran's herbicide exposure and his squamous cell carcinoma is necessary, particularly in light of the February 2014 medical opinion and testimony submitted by the Appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to a VA examiner of appropriate knowledge and expertise in order to provide an opinion as to the cause of the Veteran's death. 

The claims file and a copy of this Remand must be made available to and be reviewed by the examiner.  The opinion must indicate that the claims file was reviewed in conjunction with the report.  The examiner should:

Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's cause of death, squamous cell carcinoma of the head and neck, as noted on his death certificate, is causally or etiologically related to the Veteran's period of active service, to include exposure to herbicides.  In reaching this opinion, please do not rely on the fact that his condition is not listed as presumptive under 38 C.F.R. § 3.309(e).  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Appellant's lay assertions, any relevant private or VA medical records, and the February 2014 medical opinion submitted by the Appellant. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim. 
 
2.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
3.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issue on appeal. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


